©FFBOflAL BUB
                                                state ©f rmm,
                                                PENALTY FOR
                                                                       02 1R        ^
                                                                       0002003152
P.O. BOX 12308, CAPITOL STATION                                        MAILED FROM ZIPCODE 78701
    AUSTIN, TEXAS 78711
                                        RE: WR-82,103-01
                                       CHRISTOPHER TOBY DOWDEN
                                       CLEVELAND UNIT -TDC # 1759805
                                        P.O. BOX 1678
                                       CLEVELAND, TX 77328      .                       UTF
                                  7-f}$±&-l'&*Br?B.